Citation Nr: 1629871	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  11-17 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for hallux valgus et rigidus of the left great toe.

2.  Entitlement to an initial compensable rating for hallux valgus et rigidus of the right great toe.

3.  Entitlement to an initial rating in excess of 30 percent for service-connected bilateral pes planus, to include the issue of entitlement to separate ratings for manifestations of service-connected foot disabilities under 38 C.F.R. § 4.71a, Diagnostic Code 5284.
 
4.  Entitlement to referral for extraschedular consideration based on the Veteran's disabilities on a collective basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to August 1993 and from May 1995 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The April 2008 rating decision granted entitlement to service connection for bilateral pes planus and assigned a 10 percent rating, effective November 1, 2006.  It also granted entitlement to service connection for hallux valgus of the left and right great toes and assigned 0 percent (noncompensable) ratings for each toe, both effective November 1, 2006.  A notice of disagreement with these disability ratings was received in April 2009, a statement of the case was issued in April 2011, and a substantive appeal was received in June 2011.

In a June 2010 rating decision, the RO in Pittsburgh, Pennsylvania, granted a temporary 100 percent rating, effective from August 7, 2009, through November 30, 2009, based on right flat foot surgery necessitating convalescence.  

In August 2014, the Board increased the initial rating for the Veteran's bilateral pes planus from 10 percent to 30 percent, effective November 1, 2006.  This decision was effectuated by the Pittsburgh RO in a July 2015 rating decision.  

The August 2014 Board decision also denied entitlement to initial compensable ratings for hallux valgus of the left and right great toes.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 Panel Decision, the Court vacated the portion of the August 2014 Board decision that pertained to the Veteran's foot disabilities and remanded the case to the Board for adjudication in compliance with the memorandum decision.  The claims have been subsequently returned to the Board.

The Board has changed the characterization of the claims of "entitlement to initial compensable ratings for hallux valgus of the left and right great toes" to "entitlement to initial compensable ratings for hallux valgus et rigidus of the left and right great toes."  This recharacterization is consistent with the Court's directive that the Board consider whether the Veteran's "hallux valgus et rigidus" may be characterized as "hallux rigidus" for the purpose of establishing entitlement to compensable ratings under Diagnostic Code 5281 which, in turn, would entitle the Veteran to separate 10 percent ratings under Diagnostic Code 5280.  The above recharacterization has occurred because the Board has determined that the Veteran is at least entitled to consideration of the Veteran's "hallux valgus et rigidus" as "hallux rigidus" by analogy.

The issues of entitlement to an increased rating for bilateral pes planus and entitlement to referral for extraschedular consideration based on the Veteran's disabilities on a collective basis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left and right hallux valgus et rigidus is analogous to severe hallux rigidus.



CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability rating, but no higher, for left hallux valgus et rigidus have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 38 C.F.R. § 4.71a, Diagnostic Code 5280, 5281(2015).  

2.  The criteria for an initial 10 percent disability rating, but no higher, for right hallux valgus et rigidus have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 38 C.F.R. § 4.71a, Diagnostic Code 5280, 5281(2015).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein with respect to the Veteran's claims of entitlement to initial compensable ratings for hallux valgus et rigidus of the left and right great toes, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

II.  Higher Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2015) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2015).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The Veteran is currently assigned separate noncompensable ratings for hallux valgus on the left and right feet pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5280.  Diagnostic Code 5280 provides a 10 percent rating for unilateral hallux valgus that has been operated with resection of the metatarsal head, or for severe disability, if equivalent to amputation of the great toe.  In relevant part, the Panel Decision vacated the August 2014 Board decision to the extent that it denied separate compensable ratings for the Veteran's left and right great toe disabilities pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5280 and 5281.  The Court noted that Diagnostic Code 5281 requires that hallux rigidus, unilateral, severe, be rated as severe hallux valgus under Diagnostic Code 5280.  

The Court noted that a November 2010 medical opinion "includes a diagnosis of '[c]hronic metatarsalgia with pes planus and hallux valgus et rigidus on both sides.'"  The Court determined that "[r]emand is therefore warranted for the Board to discuss whether the November 2010 medical opinion contains a diagnosis of hallux rigidus and, if so, whether it is severe."  In essence, the Court directed the Board to determine whether it would be appropriate to change the assigned diagnostic code from Diagnostic Code 5280 to Diagnostic Code 5281.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, current diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

While the Board is not competent to make its own determination as to whether "hallux valgus et rigidus" includes "hallux rigidus," the Board may determine whether the Veteran's hallux valgus et rigidus may be rated as "hallux rigidus, severe," by analogy under Diagnostic Code 5281. 

"Hallux rigidus" is defined as "painful flexion deformity of the great toe in which there is limitation of motion at the metatarsophalangeal joints."  Dorland's Illustrated Medical Dictionary p. 811 (30th ed. 2003).  Thus, hallux rigidus contemplates pain on movement and limitation of motion of the great toe.  

Publicly-available information from the Internet defines hallux valgus et rigidus as "Severe degenerative changes of the first metatarsophalangeal joint."  See https://www.researchgate.net/publication/5514434_Minimally_Invasive_Retrocapital_Osteotomy_of_the_First_Metatarsal_in_Hallux_Valgus_Deformity.  The Rating Schedule initially directs that "arthritis established by X-ray findings will be rated on the basis of limitation of motion of the affected part."  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Therefore, hallux valgus et rigidus, as an arthritis, is to be rated based on limitation of motion of the great toe.    

In short, both "hallux rigidus" and "hallux valgus et rigidus" contemplate disabilities of the great toes.  In addition, both disabilities are to be rated based on limitation of motion.  The Board has accordingly determined that the Veteran's hallux valgus et rigidus of the left and right great toes is most appropriately rated as hallux rigidus by analogy under Diagnostic Code 5281.  

The November 2010 private medical evaluation that is referenced by the Court's panel decision includes the Veteran's pertinent medical history and an extremely detailed description of examination findings and radiology reports.  Given that the diagnosis of "hallux valgus et rigidus," by definition, indicates degenerative changes of the first metatarsophalangeal joint that are severe, the Board finds that the Veteran's hallux valgus et rigidus satisfies, by analogy, the requirement of Diagnostic Code 5281 that the unilateral hallux rigidus be severe in order to be rated as 10 percent disabling under Diagnostic Code 5280.

The Board notes that 10 percent is the highest rating that is available under Diagnostic Code 5280 or 5281.  Therefore, the maximum schedular evaluation has been granted.  

In granting this claim, the Board has also considered whether entitlement to a greater level of compensation for the disabilities at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  Second, if the schedular evaluations do not contemplate the Veteran's level of disability and symptomatology and are found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  "Governing norms" include "marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disabilities are inadequate.  The Veteran has been assigned the highest available schedular ratings under Diagnostic Code 5280 and 5281.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, as discussed above, the relevant rating criteria assign a rating based on the overall level of severity of the Veteran's great toe disabilities rather than based on specific symptoms.  The evidence does not indicate the presence of any impairment that cannot be classified according to its severity, and the Board thus finds that the Veteran's symptoms are contemplated by the rating criteria.

The Board notes that the Panel Decision did not find the Board's August 2014 decision to be inadequate with respect to its extraschedular analysis for any individual disability.  Rather, the Court determined that "the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  The issue of whether referral of the issue of entitlement to an extraschedular rating based on the Veteran's disabilities on a collective basis pursuant to Johnson v. McDonald, 759 F.3d 1351 (Fed. Cir. 2104), is warranted will be discussed in the remand, below.

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of these claims for extraschedular consideration on an individual basis pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The issue of whether the Veteran's hallux valgus et rigidus disabilities are entitled to extraschedular consideration based on his disabilities on a collective basis is considered in the remand, below.  


ORDER

Entitlement to an initial 10 percent rating for hallux valgus et rigidus of the left great toe is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial 10 percent rating for hallux valgus et rigidus of the right great toe is granted, subject to the law and regulations governing the payment of monetary benefits.

REMAND

The Panel Decision also noted that the Veteran "has been diagnosed with [foot] conditions not explicitly listed in the rating schedule, including calcaneus foot deformity and heel spurs, and those conditions thus may be rated by analogy [under Diagnostic Code 5284]."  It directed that the Board "discuss whether [the Veteran's] unlisted conditions could be rated by analogy pursuant to DC 5284...."  

The Board notes that the Veteran is in receipt of a 30 percent rating for bilateral pes planus under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  This rating is assigned for disability that is "[s]evere ; [with] objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities."  It is unclear to the Board whether the "calcaneus foot deformity and heel spurs" that are expressly identified by the Court as warranting Board consideration are already contemplated by the 30 percent disability rating that the Veteran has been assigned for his bilateral pes planus.  Specifically, it is unclear to the Board whether "calcaneus foot deformity and heel spurs" are considered to be "characteristic callosities" as contemplated by the pes planus rating criteria.  The Board therefore finds it necessary to remand this claim in order to obtain an opinion that addresses which of the Veteran's foot symptomatology is already contemplated by the disability ratings that he has already been assigned.  

Finally, the Court's Panel Decision found that "the issue of entitlement to referral for extraschedular consideration based on [the Veteran's] service-connected disabilities on a collective basis was reasonably raised by the record."  It determined that "the Board erred by failing to discuss the combined effects of [the Veteran's] disabilities in its analysis of the first Thun element."  It further noted that, "because the Board did not reach the second Thun element, the Court cannot hold that the Board's error was harmless."  

At this time, the Board is unable to determine whether the combined effects of the Veteran's service-connected disabilities of the foot will be adequately rated under any increased or separate ratings that may be assigned for the claim of entitlement to an increased rating for bilateral pes planus, to include the issue of entitlement to separate ratings for manifestations of service-connected foot disabilities under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Thus, the issue of entitlement to an increased rating for bilateral pes planus, to include the issue of entitlement to separate ratings for manifestations of service-connected foot disabilities under Diagnostic Code 5284, is inextricably intertwined with the claim of whether entitlement to referral for extraschedular consideration based on the Veteran's disabilities on a collective basis is warranted.  The Board must therefore defer consideration on the extraschedular evaluation claim until such time as the necessary development of the increased rating issue is completed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Therefore, following completion of the development in connection with the increased rating claim, the AOJ should readjudicate the case and should determine whether it is appropriate to refer this case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's collective disability picture requires the assignment of an extraschedular rating.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected bilateral foot disabilities, to include bilateral pes planus.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests or studies deemed necessary should be conducted, and all findings should be reported in detail.  

The examiner should describe all pertinent symptomatology and should diagnose any current foot disabilities.  The examiner should identify which symptoms that are found on examination, if any, are attributable to disabilities for which the Veteran is service connected.  (The Veteran is service connected for hallux valgus of the left and right great toes and bilateral pes planus.)

In particular, the examiner is asked to identify whether "calcaneus foot deformity and heel spurs" are accurately characterized as "characteristic callosities" as used in the pes planus rating criteria of Diagnostic Code 5276.  

A rationale for all opinions should be offered.

2.  After the development requested above has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the claim of entitlement to a higher initial rating for bilateral pes planus.  The AOJ should determine whether separate foot disability ratings are warranted, to include under Diagnostic Code 5284.  

The AOJ should also determine whether the requirements for referral to the Director of Compensation and Pension Service have been invoked under 38 C.F.R. § 3.321(b)(1) and pursuant to Johnson v. McDonald, 759 F.3d 1351 (Fed. Cir. 2104).  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


